Citation Nr: 1412623	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-42 638	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left wrist and hand disability, to include carpal tunnel syndrome (CTS).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from July to November 1990.  Thereafter, she had various verified periods of active duty for training (ACDUTRA) while a member of the Army Reserve (USAR) between July 1990 and August 2004.

These matters come before Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the benefits sought on appeal.

In April 2012, the Veteran testified at a Board hearing via video conference, with the Veteran sitting at the local RO, and the undersigned sitting at the Board's Central Office in Washington, DC.  A transcript of the hearing has been associated with her claims folder and has been reviewed.

In August 2012 and August 2013, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.


FINDINGS OF FACT

1.  The Veteran's current back disability is due, at least in part, to injuries during ACDUTRA tours.

3.  There is no current underlying left wrist disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, to include degenerative disc disease (DDD) of the lumbar spine, are met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1137, (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The requirements for entitlement to service connection for a left hand/wrist disorder are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1) (2012).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to issuance of the rating decision on appeal, the Veteran was sent a notice letter in February 2007.  This communication explained the division of responsibilities between VA and a claimant in developing an appeal.  The letter also expressly informed the Veteran how to substantiate a service connection claim and what type of information and evidence was needed to establish a disability rating and effective date in the event service connection is granted.  The Board finds the February 2007 letter was fully time-and content-compliant.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the April 2012 hearing, the undersigned ensured the Veteran was aware of the evidence needed to prove her claims, suggested evidence that would help her do so, held the record of the hearing open for receipt of any additional evidence obtained, and-as noted, remanded the case for additional development.  The remands were complied with by efforts to obtain additional evidence and by arranging appropriate examinations and clarification of the examination findings as appropriate.  In light of these factors, the Board finds the duties imposed by Bryant were met.

In light of all the above, the Board finds VA fully complied with the VCAA notice requirements.  38 C.F.R. § 3.159(b); see also Bryant and Dingess/Hartman, both supra.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Upon receipt of the Veteran's claim, the RO obtained the service treatment records, identified private treatment records, VA outpatient records, and arranged an examination of the Veteran.  As noted above, additional examinations were directed by the Board remands.  In accordance with the Board's remand instructions, the AMC obtained documents that verified the periods of the Veteran's ACDUTRA and INACDUTRA.

The Veteran has not asserted that there is additional evidence to be obtained, or that VA has failed to seek any records identified as relevant.  Following the August 2013 remand, she in fact informed VA she had no further evidence to submit.

In light of the above, the Board finds VA has fully assisted the Veteran with her claim, and that the record is sufficiently developed for a decision on the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, which occurred during such training.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element in a claim involving a chronic disease, is through a demonstration of continuity of symptomatology, Barr v. Nicholson, 21 Vet. App. 303 (2007), if the condition is a chronic disease.  Walker v. Shinseki, 708 F.3d 131 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within any applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  In the instant case there have been no findings of chronic diseases of the left wrist or back.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.307, 3.309. 

The Board must fully consider the lay assertions of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; see Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The bottom line is that lay testimony, where probative on the issue, still must be assessed for credibility and accuracy.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service treatment records note the Veteran's complaint of left leg pain as a result of having been hit by a softball during an ACDUTRA tour in 1992.  The Veteran asserts she also hurt her back as a result of the fall.  She asserts her back became progressively worse over the years as a result of the rigors of her assigned duties in the USAR, which entailed constant lifting, pulling, etc.  Her primary duty was in water purification.  The medical evidence of record reflects her current low back disorder is DDD at L5-S1.  

The April 2013 VA examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examiner noted the Veteran's report of an injury in 1992 during an ACDUTRA tour.  In addition to the DDD at L5-S1, the examiner noted the imaging studies also revealed the Veteran to have facet trophism, a congenital disorder of the spine.  The examiner noted the pertinent medical literature defined the disorder as abnormal development of the posterior
joints of the spine such that one side of the joint 1ies perpendicular to the other side. It is usually an incidental finding on routine X-rays and may cause symptoms of low back pain muscle spasm.

The examiner opined the Veteran's DDD was related to natural aging process.  As to whether the facet trophism may have been aggravated beyond its natural progression, the examiner erroneously noted that there was no evidence of confirmed ACDUTRA tours after 1990.

Service personnel records note the Veteran served ACDUTRA tours in June 1992; June 1995; March and June 1996; May 1997; February 2000; late-July- early-August 2000; June 2001; and, February and June 2003.  

In light of the examiner's erroneous assumption, the Board remanded for another examination.  In the Examination Request, the AMC/RO defined a congenital disease and a congenital defect, as defined by the GC, and asked the examiner to opine which was the Veteran's and whether it was aggravated.

The examiner opined that the Veteran's congenital facet trophism predisposed her to natural aging DDD; but the rigors of her service during her ACDUTRA tours hastened the process.

It is the opinion of this examiner that this request may be best answered if viewed in the following context: the Veteran's congenital defect of facet trophism/tropism likely placed her at increased risk for "hasten[ed]" skeletal transformation processes where age as well as axial loading activities (in-service incident in July 1992, and rigors of tours of ACDUTRA between 1992 and 2004) are risk factors.

As noted, the examiner noted  congenital condition was a "defect" because the only other alternative given in the Examination Request was a congenital disease.  The Board notes, however, that-facet trophism cannot be a congenital defect, as the examiner found it was capable of aggravation.  Cf. Quirin v. Shinseki, 22 Vet App 390 (2009) (noting congenital defects were not capable of aggravation).  Thus, the examiner opined the Veteran's congenital facet trophism and active qualifying military service contributed to the development of her acquired DDD.  There is no clear opinion that the congenital condition pre-existed service, but in any event the evidence is in equipoise as to whether the current back disability is, at least in part, the result of injuries incurred during service, including periods of ACDUTRA.  The criteria for service connection are met.



Left Wrist/Hand

At the hearing, and in more recent written submissions, the Veteran denied any history of left wrist trauma.  She has reported that she experienced the onset of left wrist pain.  A private record dated in February 2000, notes the Veteran reported left hand pain.  She also reported that she banged her hand against a grilling one-year earlier.  The tentative diagnosis was left CTS.  A March 2000 entry related to when she saw a physician notes the Veteran reported left wrist pain, and that she hit the dorsal aspect of her wrist 5to 6 months earlier.  No other details are noted.  The examiner informed the Veteran he could not be certain if the reported trauma was the cause of her symptoms.  

Physical examination was reported as normal, except for a positive Tinel's over the median, and a questionable positive over the left ulnar.  The examiner ordered a nerve conductive study (NCS).  The March 2000 NCS report notes the left median and ulnar nerves were unremarkable.  A July 2000 entry notes mild CTS without evidence of radiculopathy, and the Veteran was to wear a splint.

A September 2001 Report of Medical History reflects the Veteran reported upper extremity pain, but the Report of Medical Examination reflects her upper extremities were assessed as normal.  This was also the case in February 2003.

The current claim for service connection was received in January 2007.

The April 2013 VA examination report notes the Veteran's earlier diagnosis of CTS, but the examiner also noted the July 2000 diagnosis was entered without pathological findings.  The Veteran denied any specific injury but reported persistent intermittent pain at the left palm and parestheias.  The examiner noted the prior examination and NCV conducted in 2000.

Physical examination revealed normal range of motion, see 38 C.F.R. § 4.71a, Plate I, without objective evidence of pain.  The examiner noted the prior diagnosis of record of CTS, but also noted he found no evidence in the claims file that linked it with the Veteran's tours of active service.  The examiner at the April 2013 examination noted the earlier diagnosis, but the examination report does not reflect a diagnosis of CTS at that examination.

The Veteran asserts the rigors of performing frequent inventory, and other duties, was the cause of her left wrist disorder.  Her mother's statement notes the Veteran's left wrist pain, but does not provide information as to an underlying disability.  

The private records of February-March 2000, however, note she may have injured the left wrist as early as February 1999.  While service personnel records note the Veteran served an ACDUTRA tour in February 2000, the other evidence shows the wrist trauma did not occur during that tour.  The service personnel records do not reflect ACDUTRA tours in 1999.  As concerns aggravation, a March 2000 script from the private physician asked that the Veteran be excused from strenuous activity due to her hands.

As noted earlier, a diagnostic test in March 2000 did not indicate the presence of CTS.  Thus, the private physician's noted diagnosis was not confirmed.  In any event, to satisfy the current disability requirement, there must be evidence of the disability at some point beginning shortly before the filing of the current claim rather than in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998) (current disability requirement means the disability must be shown at some time since the Veteran filed the claim, rather than some time in the distant past); Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (current disability requirement could be satisfied by a diagnosis shortly before the current claim was filed.  The findings in 1999 and 2000 would be too remote from the current claim to show a current disability.

The Veteran is reporting current left wrist pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  Hence, her reports do not establish a current disability.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for a low back disability, to include DDD, is granted on the basis of aggravation of the preexisting congenital disorder of facet trophism.

Entitlement to service connection for a left wrist and hand disability, to include CTS, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


